Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4 is objected to because of the following informalities: Appropriate correction is required.
In claim 4, line 3, -- are -- should be inserted before “adhered”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ariga 2015/0336647 in view of Nakamura et al. 2014/0023503.
Ariga discloses a propeller 11 for a vessel propulsion apparatus 1 to rotate together with a propeller shaft 10 provided in the vessel propulsion apparatus substantially as claimed, the propeller comprising: a bushing 31 to be fixed to the propeller shaft; a propeller body 24; and a propeller damper 30; wherein the bushing includes: a first cylinder portion 40 surrounding the propeller shaft; and a first projection 41 protruding outwardly in a radial direction of the propeller from an outer peripheral surface of the first cylinder portion; the propeller body includes: a second cylinder portion 35 surrounding the bushing; a second projection 36 protruding inwardly in the radial direction from an inner peripheral surface of the second cylinder portion and located beside the first projection along a rotation direction of the propeller; a third projection protruding inwardly in the radial direction from an inner peripheral surface of the second cylinder portion at a position different from a position of the second projection; a fourth projection protruding inwardly in the radial direction from the inner peripheral surface of the second cylinder portion at a position different from the position of the second projection and from a position of the third projection with respect to an axial direction of the propeller; and a plurality of blades 28 each located at a more outward position than the second cylinder portion with respect to the radial direction of the propeller and arranged along the rotation direction; the propeller body is movable in the rotation direction with respect to the bushing between a non-contact position at which the first projection and the second projection are spaced away from each other and a contact position at which the first projection and the second projection come into contact with each other; the damper includes: a first inner peripheral surface 43i attached to the outer peripheral surface of the first cylinder portion; and a first outer peripheral surface including a first groove 45 with a groove width equal to or less than a width of the third projection in the rotation direction (The third projection is received in the first groove and thus has the groove width equal to the width of the third projection in the rotation direction. Portions of the first groove have the groove width less than a width of the third projection in the rotation direction, due to the tapering of the first groove and the third projection), and that extends in the axial direction and engages and interlocks with the third projection; a second outer peripheral surface of the damper includes a second groove 47 with a groove width wider than a width of the fourth projection in the rotation direction, and that extends in the axial direction and engages and interlocks with the fourth projection (claim 1).
The first cylinder portion is divided into a first divided cylinder portion (to the left in figure 7A) to which the first inner peripheral surface is attached and a second divided cylinder portion (to the right in figure 7A) (claim 3). 
The first inner peripheral surface is adhered to the outer peripheral surface of the first cylinder portion by vulcanization bonding (claim 4).
The damper has a cylindrical shape and surround the bushing (claim 5).
The groove width of the second groove is wider than the groove width of the first groove (claim 7).
The propeller body includes an inner cylinder including the second cylinder portion and an outer cylinder including the plurality of blades and surrounding the inner cylinder (claim 8).
The third projection and the fourth projection are unitary (claim 9).
Also disclosed is a vessel propulsion apparatus comprising: the propeller of claim 1; the propeller shaft that rotates together with the propeller; an engine 6; a drive shaft 8 that is rotatable by the engine; and a transmission 9 to transmit rotation of the drive shaft to the propeller shaft, the transmission including a forward/reverse switching mechanism (claim 10).

Note the annotated figure below.


    PNG
    media_image1.png
    682
    956
    media_image1.png
    Greyscale


However, Ariga does not disclose the propeller damper includes a first damper and a second damper located side by side along the axial direction between the first cylinder portion and the second cylinder portion and separated from each other by a separation portion so as to be individually elastically deformable; the first damper including: a first inner peripheral surface attached to the outer peripheral surface of the first cylinder portion; and a first outer peripheral surface; the second damper including: a second inner peripheral surface attached to the outer peripheral surface of the first cylinder portion; and a second outer peripheral surface that extends in the axial direction; the separation portion separating the first outer peripheral surface and the second outer peripheral surface from each other (claim 1), does not disclose that the separation portion separates the first damper and the second damper from each other by extending through the propeller damper along the radial direction (claim 2), does not disclose that the second divided cylinder portion has attached thereto the second outer peripheral surface, with a relative position between the first divided cylinder portion and the second divided cylinder portion in the rotation direction being changeable (claim 3), does not disclose that the first inner peripheral surface and the second inner peripheral surface are adhered to the outer peripheral surface of the first cylinder portion (claim 4), does not disclose that the first damper and the second damper each have a cylindrical shape and surround the bushing (claim 5), does not disclose that the second damper is harder than the first damper (claim 6), does not disclose that the transmission includes a rotary body to rotate together with the rotation of the drive shaft, and a dog clutch movable between a connection position at which the dog clutch engages with the rotary body and a disconnection position at which the dog clutch is spaced away from the rotary body and rotates together with the propeller shaft (claim 10), and does not disclose that the rotary body includes a first rotary body and a second rotary body located side by side in the axial direction and that rotate in mutually opposite directions around a rotational axis of the propeller shaft, the dog clutch being movable along the axial direction, and the connection position including a first connection position at which the dog clutch engages only with the first rotary body and a second connection position at which the dog clutch engages only with the second rotary body (claim 11).
Nakamura et al. shows a propeller 8 having a damper unit 23 which includes a first damper 36 and a second damper 38 located side by side along the axial direction between a first cylinder portion (the left side in figure 8) of a bushing 239, 258 and a second cylinder portion 28 of the propeller and separated from each other by an intermediate separation portion therebetween so as to be individually elastically deformable; the first damper including: a first inner peripheral surface attached to the outer peripheral surface of the first cylinder portion; and a first outer peripheral surface; the second damper including: a second inner peripheral surface attached to the outer peripheral surface of the first cylinder portion; and a second outer peripheral surface that extends in the axial direction; the separation portion separating the first outer peripheral surface and the second outer peripheral surface from each other, the separation portion separating the first damper and the second damper from each other by extending through the propeller damper along the radial direction, the first cylinder portion being divided into a first divided cylinder portion 239 to which the first inner peripheral surface is attached and a second divided cylinder portion 258 to which the second inner peripheral surface is attached, and a relative position between the first divided cylinder portion and the second divided cylinder portion in the rotation direction being changeable, the first inner peripheral surface and the second inner peripheral surface adhered to the outer peripheral surface of the first cylinder portion (paragraph [0075], for example), the first damper and the second damper each having a cylindrical shape and surround the bushing, the second damper being harder than the first damper (paragraph [0074], for example), for the purpose of allowing an impact (shift shock) accompanying engagement/disengagement of a dog clutch/forward and reverse switching mechanism 17 and an impact accompanying collision of the propeller and an underwater obstacle to be absorbed by the damper unit, with the damper unit increasing the maximum operating angle while maintaining the maximum torque at not less than a fixed value, thus allowing the propeller to transmit a greater torque between the propeller member and a propeller shaft 7 by the damper unit, and allowing for the impacts applied to the propeller and the propeller shaft to be reliably absorbed by the damper unit.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the propeller of Ariga such that the propeller damper includes a first damper and a second damper located side by side along the axial direction between the first cylinder portion and the second cylinder portion and separated from each other by a separation portion so as to be individually elastically deformable; the first damper including: a first inner peripheral surface attached to the outer peripheral surface of the first cylinder portion; and a first outer peripheral surface; the second damper including: a second inner peripheral surface attached to the outer peripheral surface of the first cylinder portion; and a second outer peripheral surface that extends in the axial direction; the separation portion separating the first outer peripheral surface and the second outer peripheral surface from each other, such that the separation portion separates the first damper and the second damper from each other by extending through the propeller damper along the radial direction, such that the second divided cylinder portion has attached thereto the second outer peripheral surface, with a relative position between the first divided cylinder portion and the second divided cylinder portion in the rotation direction being changeable, such that the first inner peripheral surface and the second inner peripheral surface are adhered to the outer peripheral surface of the first cylinder portion, such that the first damper and the second damper each have a cylindrical shape and surround the bushing, and such that the second damper is harder than the first damper, as taught by Nakamura et al., for the purpose of allowing an impact (shift shock) accompanying engagement/disengagement of the forward and reverse switching mechanism and an impact accompanying collision of the propeller and an underwater obstacle to be absorbed by the damper unit, with the damper unit increasing the maximum operating angle while maintaining the maximum torque at not less than a fixed value, thus allowing the propeller to transmit a greater torque between the propeller member and the propeller shaft by the damper unit, and allowing for the impacts applied to the propeller and the propeller shaft to be reliably absorbed by the damper unit.

Concerning claims 10 and 11, Ariga does not disclose that the transmission includes a rotary body to rotate together with the rotation of the drive shaft, and a dog clutch movable between a connection position at which the dog clutch engages with the rotary body and a disconnection position at which the dog clutch is spaced away from the rotary body and rotates together with the propeller shaft (claim 10), and does not disclose that the rotary body includes a first rotary body and a second rotary body located side by side in the axial direction and that rotate in mutually opposite directions around a rotational axis of the propeller shaft, the dog clutch being movable along the axial direction, and the connection position including a first connection position at which the dog clutch engages only with the first rotary body and a second connection position at which the dog clutch engages only with the second rotary body (claim 11).

However, Nakamura et al. shows the propeller 8 having the propeller shaft 7 that rotates together with the propeller; an engine 4; a drive shaft 5 that is rotatable by the engine; and a transmission 6 to transmit rotation of the drive shaft to the propeller shaft, the transmission including a forward/reverse switching mechanism, the transmission including a rotary body 15, 16 to rotate together with the rotation of the drive shaft, and a dog clutch 17 movable between a connection position at which the dog clutch engages with the rotary body and a disconnection position at which the dog clutch is spaced away from the rotary body and rotates together with the propeller shaft, the rotary body includes a first rotary body 15 and a second rotary body 16 located side by side in the axial direction and that rotate in mutually opposite directions around a rotational axis of the propeller shaft, the dog clutch being movable along the axial direction, and the connection position including a first connection position at which the dog clutch engages only with the first rotary body and a second connection position at which the dog clutch engages only with the second rotary body, for the purpose of allowing for driving the propeller in forward and reverse operation with a neutral disconnection position.

It would have been further obvious to form the modified vessel propulsion apparatus of Ariga such that the transmission includes a rotary body to rotate together with the rotation of the drive shaft, and a dog clutch movable between a connection position at which the dog clutch engages with the rotary body and a disconnection position at which the dog clutch is spaced away from the rotary body and rotates together with the propeller shaft, with the rotary body including a first rotary body and a second rotary body located side by side in the axial direction and that rotate in mutually opposite directions around a rotational axis of the propeller shaft, the dog clutch being movable along the axial direction, and the connection position including a first connection position at which the dog clutch engages only with the first rotary body and a second connection position at which the dog clutch engages only with the second rotary body, as taught by Nakamura et al., for the purpose of allowing for driving the propeller in forward and reverse operation with a neutral disconnection position.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Onoue et al. is cited to show a propeller with second, third, and fourth projections on an inner peripheral surface of a second cylinder portion of a propeller body.
Sheth et al. and Tuchscherer et al. are cited to show propellers with dual dampers.
Sato is cited to show a propeller with a dog clutch, forward and reverse gears, and a neutral position.
Tsunekawa et al. is cited to show a propeller with dual dampers, a dog clutch, forward and reverse gears, and a neutral position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745